Citation Nr: 0610922	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  The veteran is deceased and the appellant is 
the widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In April 2004, the Board remanded the 
appeal for further development.

In her April 2003 Substantive Appeal, the appellant indicated 
that she would like the opportunity to testify at a hearing 
held before a Veterans Law Judge (formerly known as a Member 
of the Board) in Washington, D.C.  On the same date, the 
appellant submitted an additional form indicating that she 
did not want a hearing.  In a March 2004 letter, the Board 
requested that the appellant clarify whether she wished to 
attend a hearing before the Board.  That same month the 
appellant responded indicating that she no longer wanted a 
hearing.  Since that time, the appellant has not requested 
the opportunity to testify at another Board hearing.  In 
light of the above, the Board finds that the appellant's 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2005).


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2000, at age 53.  The 
immediate cause of death was glioblastoma multiforme due to 
or as a consequence of seizure disorder secondary to brain 
tumor.  Deep vein thrombosis was a significant condition 
contributing to death but not related to the immediate cause 
of death.

2.  At the time of the veteran's death, service connection 
was in effect for acne venenata with chloracne, evaluated as 
10 percent disabling; and there were no pending claims for 
service connection.

3.  The veteran's service-connected acne venenata with 
chloracne did not cause or contribute substantially or 
materially to cause the veteran's death.

4.  The veteran's glioblastoma multiforme was first 
demonstrated many years after service, and is not shown to be 
related to any incident of service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

6.  The claim of eligibility for Dependents' Educational 
Assistance under the provisions of 38 U.S.C. chapter 35 lacks 
legal merit.


CONCLUSION OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).

2.  The appellant has no legal entitlement to Dependents' 
Educational Assistance under the provisions of 38 U.S.C. 
chapter 35.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was not provided a proper VCAA 
notice prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial AOJ adjudication, the appellant has not been 
prejudiced thereby.  The content of a May 2004 letter 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the appellant and her 
representative of the information and evidence necessary to 
substantiate a claim for death benefits, to include service 
connection for the cause of the veteran's death.  The letter 
also informed the appellant of her and VA's respective duties 
for obtaining evidence, and asked her to send any evidence in 
her possession that pertains to the claim.  

In addition, VA provided the appellant with a copy of the 
appealed September 2002 rating decision, April 2003 statement 
of the case, April 2004 Board remand, and July 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, and the reasons 
for the determinations made regarding the claim.  By way of 
these documents, the appellant was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, VA examination reports, and 
statements made by and on behalf of the appellant in support 
of her claim.  Moreover, the Board observes that there are no 
outstanding records relevant to the appeal.  In this regard, 
the Board notes that in May 2005 and August 2005 statements 
the appellant indicated that she has no additional evidence.

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, the Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the appellant was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons described below, service connection for the 
cause of the veteran's death is being denied and an effective 
date will not be assigned.  As such, there is no prejudice to 
the appellant with respect to any notice deficiencies related 
to effective date issues.  See Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

Lastly, the Board finds below that the claim for Dependents' 
Educational Assistance under the provisions of 38 U.S.C. 
chapter 35 lacks legal merit.  In this regard, the Board 
observes that where, as here, the law, and not the evidence, 
is dispositive in a claim, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. 
Gober, 14 Vet. App. 227 (2000); Sabonis, 6 Vet. App. 426.  

Laws and Regulations

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).  

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2005).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - glioblastoma multiforme - may be service-connected.  
Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6)(iii); see 3.309(e).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

Analysis

At the time of the veteran's death, service connection was in 
effect for acne venenata with chloracne, evaluated as 10 
percent disabling.  There were no pending claims for service 
connection.  In this regard, in a September 2001 rating 
decision, the RO denied service connection for glioblastoma 
multiforme, and the appellant did not appeal.

The appellant contends, in essence, that the cause of the 
veteran's death is related to service, specifically to 
exposure to Agent Orange in the Republic of Vietnam.  The 
appellant acknowledges that glioblastoma multiforme is not a 
disease recognized by VA as a presumptive condition related 
to exposure to Agent Orange; however, she asserts that 
service connection is nevertheless warranted in this case.

The certificate of death shows that the veteran died on 
November [redacted], 2000, at age 53.  The immediate cause of death 
was listed as glioblastoma multiforme due to or as a 
consequence of seizure disorder secondary to brain tumor.  
Deep vein thrombosis was listed as a significant condition 
contributing to death but not related to the immediate cause 
of death.

Initially, the Board finds that the veteran's service-
connected acne venenata with chloracne did not cause or 
contribute substantially or materially to cause the veteran's 
death.  In this regard, the Board notes that the immediate 
cause of death was glioblastoma multiforme, and the record is 
negative for any competent medical evidence linking the 
veteran's acne venenata with chloracne to glioblastoma 
multiforme or to the other conditions leading to the 
glioblastoma multiforme.  Further, a June 2004 VA examination 
report reflects that there are no studies suggesting that 
acne could be a causative factor for glioblastoma multiforme 
and therefore it is not likely that the veteran's acne 
venenata with chloracne contributed to his death.  

The Board will now consider whether the veteran's 
glioblastoma multiforme may be service-connected.  

Initially, the Board notes that glioblastoma multiforme is 
not recognized by VA as a disease associated with exposure to 
Agent Orange.  38 C.F.R. § 3.309(e).  The fact that the 
veteran is not entitled to the foregoing regulatory 
presumption of service connection does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis or entitled to presumptive service 
connection for a chronic disease.  See Combee, supra.  

After review, the Board finds that the veteran's glioblastoma 
multiforme was not shown in service or for many years after 
separation from service.  In this regard, his service medical 
records are negative for any complaint, treatment, or 
diagnosis of glioblastoma multiforme; and he was not 
diagnosed with glioblastoma multiforme until April 2000, 
which is over 31 years after discharge.  In addition, the 
certificate of death provides that the approximate interval 
between the onset of glioblastoma multiforme and death was 7 
months, which is consistent with an onset date in April 2000.  
Further, an April 2002 VA examination report reflects that, 
although there is some suggestion in old literature that 
there is a greater than expected incidence of glioma in 
individuals exposed to herbicides, the examiner did not think 
that one could make the leap that the veteran's brain tumor 
was related to Agent Orange.  In addition, a June 2004 VA 
examination report reflects that, as no recent studies on 
herbicides and gliomas have been done and no direct studies 
of Agent Orange exposure and glioblastoma, the examiner would 
have to agree with the opinion in the April 2002 VA 
examination report.

Furthermore, the appellant has not presented any competent 
medical evidence linking the veteran's glioblastoma 
multiforme to any incident of service.  In this regard, the 
Board notes that an August 2000 letter from a private 
physician states that glioblastoma multiforme may be caused 
by exposure to Agent Orange.  However, the physician further 
states that there is no known link between Agent Orange and 
glioblastoma but that Agent Orange has been associated with a 
number of other malignancies.  As such, the above letter is 
of little probative value in linking the veteran's 
glioblastoma multiforme to exposure to Agent Orange.  

In light of the above, service connection is not warranted 
for glioblastoma multiforme.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service, to 
include exposure to Agent Orange in service.  The Board 
observes, however, that she, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependents' Educational Assistance

In light of the above conclusion that service connection is 
not warranted for the cause of the veteran's death, and 
because the veteran did not have a total disability permanent 
in nature resulting from service-connected disability at the 
time of death, the Board finds that the claim for Dependents' 
Educational Assistance under the provisions of 38 U.S.C. 
chapter 35 lacks legal merit.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that, in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Accordingly, entitlement to Dependents' Educational 
Assistance under the provisions of 38 U.S.C. chapter 35 is 
not warranted as a matter of law.  38 U.S.C.A. § 3501(a) 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance under the provisions of 38 
U.S.C. chapter 35 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


